United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





TRASKBRITT, P.C.
P.O. BOX 2550
SALT LAKE CITY, UT 84110

In re Application of:
Patrick Reynaud et al
Serial No.: 16/476,415
Filed: July 8, 2019
Title: SUPPORT FOR A SEMICONDUCTOR STRUCTURE
::::
:
:




       DECISION ON PETITION 
         UNDER 37 CFR § 1.181



This is a decision on a petition under 37 CFR 1.181, filed on February 16, 2021 requesting withdrawal of the finality of the office action of December 16, 2020. 

The petition is DISMISSED AS MOOT.

The petitioner asserts that the Final Office Action, issued on December 16, 2020, was made final prematurely because it contains a new ground of rejection of claims 1-20 that was not necessitated by Applicant's amendment or was not based on information in an Information Disclosure Statement filed during the period set forth in 37 C.F.R § 
1.97(c). 

A review of the application file record reveals that a pre-appeal conference decision to reopen prosecution was mailed on April 16, 2021. Accordingly, the relief requested is now moot because the reopening of prosecution withdrew the rejection of December 16, 2020. 

Telephone inquiries should be directed to Kenneth Parker, Supervisory Patent Examiner, at (571) 272-2298. 

/JOSEPH THOMAS/____________________________________
Joseph Thomas, Director
Technology Center 2800
Semiconductors, Electrical and Optical  /LEE A FINEMAN/TQAS TC 2800, Art Unit 2800                                                                                                                            Systems and Components

JT/kp:lf